                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                           No. 3:20-CV-00710-FDW-DSC


 HAYWARD INDUSTRIES INC.,

                       Plaintiff,

               v.

 BLUEWORKS CORPORATION,                                            ORDER
 BLUEWORKS INNOVATION
 CORPORATION, NINGBO C.F.
 ELECTRONIC TECH CO. LTD and
 NINGBO YISHANG IMPORT AND
 EXPORT CO. LTD.

                       Defendants.


       THIS MATTER IS BEFORE THE COURT upon Plaintiff Hayward Industries Inc.’s

Motion for Alternative Service on Defendants Ningbo C.F. Electronic Tech Co. Ltd. and Ningbo

Yishang Import and Export Co. Ltd. (collectively “Ningbo”) (Doc. No. 10). Pursuant to Fed. R.

Civ. P. 4(f)(3) and 4(h)(2), Plaintiff seeks to serve Ningbo by email and by message through

Ningbo’s interactive website and storefront on Alibaba.com.

       The Ningbo entities are located in the People’s Republic of China. The Court finds that

service through the Hague Convention to Chinese entities could take “1-2 years to complete and

is frequently unsuccessful.” See Celgard, LLC. v. Shenzen Senior Tech. Material Co., No. 3:20-

CV-130-GCM, 2020 WL 2575561, at *3 (W.D.N.C. May 21, 2020). Additionally, the Hague

Convention, as agreed between China and the United States, does not prohibit service by email as

it does by “postal channels.” Hague Conv. Art. 10(a), 20 U.S.T. 361. The Court may order




                                               1

      Case 3:20-cv-00710-FDW-DSC Document 11 Filed 01/22/21 Page 1 of 2
alternative means of service, such as email, that are not specifically referenced in Article 10 of the

Hague Convention. See, e.g., Gurung v. Malhotra, 279 F.R.D. 215, 219 (S.D.N.Y. 2011).

       The Court further finds that serving the Ningbo entities by (1) email and (2) Ningbo’s

electronic storefront will likely reach the Ningbo Defendants and will thus provide notice of the

Summons and Complaint to them. Therefore, such means are reasonably calculated to provide

actual notice to Ningbo and comport with constitutional due process.

       IT IS THEREFORE ORDERED THAT service upon the Ningbo entities may be

effectuated by alternative means. Plaintiff is hereby ordered to serve the Summons and Complaint

as soon as practicable by:

             (1) Email to richard@techilife.com;

             (2) Email to info@techlife.com; and

             (3) The “Contact” page on Ningbo’s Alibaba.com storefront, which permits
                 attachments.

           Plaintiff shall also notify Defendants Blueworks Corporation and Blueworks Innovation

Corporation (collectively “Blueworks”) of the Complaint and Summons against Ningbo as well as

this Order, and Blueworks shall take reasonable measures to ensure Ningbo is aware of this

lawsuit.

       The Court further finds that this Order will provide notice to Ningbo and comports with

due process while ensuring this matter is not unnecessarily delayed.

       SO ORDERED.
                                   Signed: January 22, 2021




                                                   2

      Case 3:20-cv-00710-FDW-DSC Document 11 Filed 01/22/21 Page 2 of 2
